DETAILED ACTION
The present application has been made of the record and currently claims 1-16 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, drawn to Figs. 12-14 and claims 1-12 in the reply filed on 7/22/2022 is acknowledged.
In regards to claim 2, the limitation “the one of the at least three equidistantly spaced-apart bores in the female collar and the male collar is provided with female threads” is not disclosed in Species II because Species II requires “The collar 230 is provided with four threaded bores 232 therethrough“ (see page 11, lines 7-8 of the specification) AND “(vi) a bolt 235 is slipped through each of the two-stage bores 215 on the female collar 214, and threadingly engaged with its corresponding threaded bore 232“ (see page 11, 20-23). Additionally, figs. 12-14 do not show threads in the male collar. 
In regards to claim 10, the limitation “a first gland nut configured for threadable engagement with the first male-threaded portion there along the female collar, and a second gland nut configured for threadable engagement with the second male-threaded portion there along the female collar” is not disclosed in Species II because Species II requires “The collar 230 is provided with four threaded bores 232 therethrough“ (see page 11, lines 7-8 of the specification) AND “(vi) a bolt 235 is slipped through each of the two-stage bores 215 on the female collar 214, and threadingly engaged with its corresponding threaded bore 232“ (see page 11, 20-23). Additionally, figs. 12-14 do not show a gland nut along the female collar. 
Therefore, claims 2 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species IV, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “depth of the symmetrical spherical recess therein the female collar and the height of the symmetrical spherical protrusion extending therefrom the male collar” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
	In claim 9, line 6, “at least at least” appears it should be “the at least”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, it appears that claim 1 could have been intended to have a “male collar” to comprise the “symmetrical spherical protrusion” which is directed to Species I or the “second male end” to comprise the “symmetrical spherical protrusion” which is directed to elected species II.
To proceed with prosecution, examiner will interpret the “second male end” to comprise the “symmetrical spherical protrusion” and not the “male collar” such that the limitation would read as “a second male end with a male collar and with a symmetrical spherical protrusion arising therefrom”. 
In regards to claim 9, the limitation “the male part comprises a substantially spherical shape without a collar” is unclear because claim 1 requires a “collar” on the “male part”. 
	 Additionally, “without a collar” is unclear because “a collar” is removed while not being previously presented in claims 1 or 9.
Additionally, “a collar” is unclear because it is unknown if it is referring to “the male collar” or if it is a new limitation. 
Additionally, “a substantially spherical shape” is unclear if it is referring to “the symmetrical spherical protrusion” or it is a new limitation. 
To proceed with examination, “without a collar” is not being considered because it is unclear if “a collar” is a new limitation or is referring to “the male collar”. Additionally, “a substantially spherical shape” is being interpreted as “the symmetrical spherical protrusion” for the same reason.  
	In regards to claim 9, the limitation “the female collar of the female part comprises a substantially spherical cavity” is unclear because claim 1 already requires “a female collar with a symmetrical spherical recess” AND appears “spherical cavity” and “spherical recess” would be synonymous. 
	Therefore, to proceed with examination, “spherical cavity” and “spherical recess” will be interpreted as the same limitation such that “the female collar of the female part comprises the substantially spherical cavity”. 
	In regards to claim 9, the limitation “a retaining collar … at least at least three equidistantly spaced- apart threaded bores therearound and therethrough, said at least three equidistantly spaced-apart threaded bores in alignment with the at least three equidistantly spaced-apart bores in the female collar” is unclear because claim 1 requires “the male collar has at least three equidistantly spaced-apart bores therearound and therethrough in alignment with the at least three equidistantly spaced-apart bores in the female collar” and both “retaining collar” and “male collar” being connected to the “female collar” does not appear disclosed. 
	To proceed with examination, “a retaining collar” will be interpreted as “the male collar” because both “collars” comprise the same structure and appears to be attached to the “female collar”. 
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 9, the limitation: 
“without a collar” and “a retaining collar” appears it could remove the limitation “the male collar” of claim 1;
“a spherical shape” appears it could remove the limitation “a spherical protrusion” of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Herter (U.S. Patent No. 3,712,645) in view of Walton (U.S. Patent No. 3,663,043).
	In regards to claim 1, as best understood, Herter discloses: 
An offset-alignment pivotable high-pressure coupler fitting (see fig. 1) for use to demountably and sealingly engage two misaligned high-pressure fluid lines (see Col. 8, lines 24-31, where this coupling is used for “extremely high pressures or vacuums”), the coupler fitting comprising: 
a female part (12, fig. 1) having a first female end (26, fig. 1) configured for sealing demountable engagement with an end of a first high-pressure fluid line, 
a second female end (opposite 26, fig. 1) having a female collar (12, fig. 1) with a symmetrical spherical recess (23, fig. 1) therein and external threads (32, fig. 1), and 
a bore (see fig. 1, where there is a bore through the female part) therethrough the female part from the first female end to the second female end for receiving a flow of pressurized fluid therethrough; 
a male part (10, fig. 1) having a first male end (16, fig. 1) configured for sealing demountable engagement with an end of a first high-pressure fluid line (see threads 17, fig. 1), 
a second male end with a male collar (14, fig. 1) “and” with a symmetrical spherical protrusion arising (22, fig. 1) therefrom, 
said symmetrical spherical protrusion matching the symmetrical spherical recess and slidingly communicable therewith (see fig. 1), and 
wherein the male collar has internal threads (34, fig. 1) and a bore (48, fig. 1) therethrough the male part from the first male end to the second male end for receiving a flow of pressurized fluid therethrough,
but does not explicitly disclose:
wherein the female collar comprises at least three equidistantly spaced-apart bores therearound and therethrough,
wherein the male collar comprises at least three equidistantly spaced-apart bores therearound and therethrough, and 
at least three demountable engagement means.
However, Walton discloses: 
a similar pivotable coupler fittings that can comprise either a threaded connection (see fig. 1) or a bolted connection (see figs. 6), such that:
wherein a female collar (41, fig. 6) comprises at least three equidistantly spaced-apart bores (see fig. 6) therearound and therethrough,
wherein the male collar comprises at least three equidistantly spaced-apart bores (50, fig. 6) therearound and therethrough in alignment with the at least three equidistantly spaced-apart bores in the female collar, and 
at least three demountable engagement means (considered as “bolts” and shown as 48 in fig. 5) configured for communication and cooperation with the at least three equidistantly spaced-apart bores in the female part and with the at least three equidistantly spaced-apart bores in the male part (see fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date to try to use at least three bolted connections for connection between the male and female collar of Herter because pivotable couplings are known to comprise either a threaded connection or a bolted connection, as taught by Walton (see fig. 1, which discloses a threaded connection; see figs. 5-6, which discloses a bolted connection), AND there are a finite number of identified and predictable solutions where one of ordinary skill would have a reasonable expectation of success using either a bolted or threaded on the pivotable coupler of Herter. 

In regards to claim 3, Herter in view of Walton discloses:
	An offset-alignment pivotable high-pressure coupler fitting according to claim 1, and 
“wherein the projection 22 has a partial spherical surface 23 having a diameter that is greater than the diameter of the spherical surface 25 of the ball portion 20” (see Col. 3, lines 30-33), 
but does not explicitly disclose: 
wherein a depth of the symmetrical spherical recess therein the female collar and the height of the symmetrical spherical protrusion extending therefrom the male collar are selected from a range of 1 mm to 5mm.
However, while Herter in view of Walton does not expressly disclose the “depth of the symmetrical spherical recess” and “height of the symmetrical spherical protrusion” are “selected from a range of 1 mm to 5mm”, the “depth” and “height” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Herter to have the “depth of the symmetrical spherical recess” and “height of the symmetrical spherical protrusion” in the “range of 1 mm to 5mm”, as the “depth” and “height” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

In regards to claim 4, Herter in view of Walton discloses:
An offset-alignment pivotable high-pressure coupler fitting according to claim 1, and 
“wherein the projection 22 has a partial spherical surface 23 having a diameter that is greater than the diameter of the spherical surface 25 of the ball portion 20” (see Col. 3, lines 30-33), 
but does not explicitly disclose: 
wherein a depth of the symmetrical spherical recess therein the female collar and the height of the symmetrical spherical protrusion extending therefrom the male collar are selected from a range of 5 mm to 15mm.
However, while Herter in view of Walton does not expressly disclose the “depth of the symmetrical spherical recess” and “height of the symmetrical spherical protrusion” are “selected from a range of 5 mm to 15mm”, the “depth” and “height” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Herter to have the “depth of the symmetrical spherical recess” and “height of the symmetrical spherical protrusion” in the “range of 5 mm to 15mm”, as the “depth” and “height” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

In regards to claim 5, Herter in view of Walton discloses:
An offset-alignment pivotable high-pressure coupler fitting according to claim 1, wherein a portion of the female part has a hexagonal body (see 26 in fig. 1) configured for demountable engagement with a wrench.

In regards to claim 6, Herter in view of Walton discloses:
An offset-alignment pivotable high-pressure coupler fitting according to claim 1, wherein a portion of the male part has a hexagonal body (see 17 in fig. 1) configured for demountable engagement with a wrench.

In regards to claim 7, Herter in view of Walton discloses:
An offset-alignment pivotable high-pressure coupler fitting according to claim 1, wherein the first female end of the female part is provided with an internal female thread (27, fig. 1) extending thereinto.

In regards to claim 8, Herter in view of Walton discloses:
An offset-alignment pivotable high-pressure coupler fitting according to claim 1, wherein the first male end of the male part is provided with an external male thread extending therealong (see Col. 3, lines 38-43, where the threaded ends of the male and female ends can be either internally threaded or externally threaded based on if the pipe is externally or internally threaded, respectfully). 

	In regards to claim 9, as best understood, Herter in view of Walton discloses:
An offset-alignment pivotable high-pressure coupler fitting according to claimA8138398US19 1, wherein the female collar of the female part comprises “the” substantially spherical cavity (23, fig. 1) and the second male end of the male part comprises the substantially spherical shape (20, fig. 1), 
whereby the second male end matches the substantially spherical cavity and is slidingly communicable therewith (see fig. 1 of Herter, where both end and cavity slidingly communicate with each other), 
said coupler fitting additionally comprising “the male collar“ configured to retain therein the second male end of the male part (the male collar appears to be able to retain the second male end in fig. 1 of Herter) and 
having “the” at least three equidistantly spaced- apart threaded bores therearound and therethrough (see fig. 6 of Walton), 
said at least three equidistantly spaced-apart threaded bores in alignment with the at least three equidistantly spaced-apart bores in the female collar (see fig. 6 of Walton).

	 In regards to claim 11, Herter further discloses:
An offset-alignment pivotable high-pressure coupler fitting according to claim 9 or 10, additionally comprising an O-ring (42, fig. 1) that is compressible between the female body and the retaining collar or between the female body and the gland nut.

In regards to claim 12, Herter further discloses:
An offset-alignment pivotable high-pressure coupler fitting according to claim 1, wherein the two misaligned high-pressure fluid lines are ultra- high-pressure fluid lines (see Col. 8, lines 24-31, where this coupling is used for “extremely high pressures or vacuums” and it appears this would meet the limitation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao (CN-110185862) discloses the second-best reference. 
Marincic et al. (U.S. PGPub No. 2017/0074439) discloses a similar invention to the present application. 
Rickards et al. (U.S. PGPub No. 2016/0298798) discloses internally and externally threaded male parts for high pressure pivotable couplings. 
Rodgers (U.S. Patent No. 3,860,271) discloses a similar invention to the present application.
Additional references are provided in the PTO-892 document. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679